Filed 12/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 240







State of North Dakota, 		Plaintiff and Appellee



v.



Roy Harry Miller, 		Defendant and Appellant







No. 20100127







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, State’s Attorney, P.O. Box 1108, Washburn, ND 58577-

1108, for plaintiff and appellee; submitted on brief.



Kent M. Morrow (argued), 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.

State v. Miller

No. 20100127



Per Curiam.

[¶1]	Roy Harry Miller appeals from a criminal judgment after a jury found him guilty of one count of unlawfully acting in the capacity of a contractor and two counts of theft of property.  Miller argues the evidence was insufficient to support the guilty verdicts against him, he was subjected to double jeopardy, and the trial court erred by failing to instruct the jury on the definition of deception or a continuing scheme to defraud.

[¶2]	Miller did not object to the jury instructions at trial, so this Court reviews for obvious error under N.D.R.Crim.P. 52(b).  Miller failed to show how his substantial rights were affected by the jury instructions omitting the definition of “deception,” and the jury instructions were not obvious error.  
See
 
State v. Wilson
, 2004 ND 51, ¶¶ 15-17, 676 N.W.2d 98 (“deception” is a term of common understanding and does not need to be defined for the jury).  The double jeopardy issue also was not raised at trial, the issue was inadequately supported and briefed in this Court, and we will not consider the issue further.  
See
 
State v. Bachmeier
, 2007 ND 42, ¶ 10, 729 N.W.2d 141.  We summarily affirm the verdicts and the judgment under N.D.R.App.P. 35.1(a)(3) and (7).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring